Exhibit 1726 Augusta Drive, Suite 105 Houston, TX 77057 832-251-3000 Jun 02, 2008 07:15 ET USASuperior Reports First Quarter 2008 Results HOUSTON, TX(Marketwire - June 2, 2008) - USA Superior Energy Holdings, Inc. (OTCBB: USSUE) (the "Company"), a Houston-based energy company focused on acquiring, owning, operating and applying enhanced oil recovery ("EOR") techniques to existing shallow fields of oil and gas that have been idle or marginally producing, is reporting its operating results for the quarter ended March 31, 2008 and its filing of an amended Quarterly Report on Form 10-Q/A for the three months ended March 31, 2008. For the quarter ended March 31, 2008, the Company's net loss decreased to $516,740, compared to the same quarter 2007 net loss of $3,379,474. The major components of the first quarter 2008 loss were general and administrative expenses of $463,751 including stock based compensation of $207,436. Stock based compensation in the first quarter of 2008 included warrants issued to the Company's financial consultant and shares issued to a key employee. This compares to general and administrative expenses of $3,375,085 including stock based compensation of $3,020,000 in the quarter ended March 31, 2007 related to the reverse merger and compensation of employees and consultants in the Quarter Ended March 31, 2007. Revenues for the quarter ended March 31, 2008 increased to $115,563 from $15,443 in the same period of 2007. This increase reflects a full quarter of operations of the
